DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2021, 01/25/2022, 05/03/2022 and 08/04/2022 are in compliance with the provisions on 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings filed on 11/18/2021 are acceptable subject to correction of the informalities indicated below. In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.

The drawings are objected to because Figure 2 has an incorrect reference number. Applicant’s specification paragraph 0059 recites: “…a stabilized location of the facial feature (e.g., stabilized face center 282 in FIG. 2).” However, in Figure 2, the stabilized face center is labelled as “182” and not 282.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryu et al. (US 2017/0078576 A1).

Regarding claim 11, Ryu et al. (hereafter referred as Ryu) teaches a computing device (Ryu, Figs. 1 and 3) comprising:
 a camera (Ryu, Fig. 1, Camera 10, Paragraph 0039); 
non-transitory computer-readable storage media (Ryu, Paragraph 0022) comprising computer-executable instructions that, when executed, cause one or more processors (Ryu, Paragraph 0051) of the computing device to: 
receive a video stream that includes multiple frames captured by the camera (Ryu, Paragraph 0043); 
determine, in a frame of the multiple frames of the video stream, a location of a feature of an object that is depicted in the frame (Ryu, Fig. 7, location 721, Paragraphs 0073-0074 and 0106-0107); 
determine a stabilized location of the feature (Ryu, Fig. 5, Step 44, Paragraph 0091, Fig. 7, location 731 and location 721, Paragraph 0107-0108, A verified feature point is interpreted as a stabilized location since it is used for stabilizing the video.) using a process that: 
determine at least one potential stabilized location (Ryu, Fig. 7, predetermined distance 741 and/or 742, All locations inside the predetermined distances are potential stabilized locations.) of the feature based on location of the feature in the frame (Ryu, Fig. 7, location 721), a distance between the at least one potential stabilized location of the feature and the location of the feature being within a cropped range of the video stream (Ryu, Fig. 7, predetermined distance 741, Paragraph 0106-0107, Predetermined distance 741 is interpreted as a cropped range.);
 select, from among the at least one potential stabilized location of the feature and based on the distance between the at least one potential stabilized location of the feature and the location of the feature, the stabilized location of the feature (Ryu, Fig. 5, Step 44, Paragraph 0091, Fig. 7, location 731 and location 721, Paragraph 0107-0108, A verified feature point is interpreted as a stabilized location since it is used for stabilizing the video.); and 
generates a stabilized view of the frame using the stabilized location of the feature (Ryu, Fig. 5, Steps 44-47, Paragraph 0098).
Claim 1 is rejected for the same reasons as claim 11.

Regarding claim 12, Ryu teaches the computing device of claim 11 (see claim 11 analysis), wherein the cropped range comprises defined regions of the frame of the video stream around the location of the feature (Ryu, Fig. 7, predetermined distance 741 and/or 742, Paragraph 0106-0107, Predetermined distance 741 is interpreted as a cropped range.).
Claim 2 is rejected for the same reasons as claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 9-10, 11-13 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US 2011/0141219 A1) in view of Wang et al. (US 2018/0260614 A1).

Regarding claim 11, Yeh teaches a computing device (Yeh, Figs. 1 and 4) comprising: 
a camera (Yeh, Fig. 1, Camera 131);
non-transitory computer-readable storage media comprising computer-executable instructions (Yeh, Fig. 4, Memory 440, Paragraphs 0033) that, when executed, cause one or more processors (Yeh, Fig. 4, Processor 420, Paragraphs 0033) of the computing device to: 
receive a video stream that includes multiple frames captured by the camera (Yeh, Paragraphs 0005 and 0022); 
determine, in a frame of the multiple frames of the video stream, a location of a feature of an object that is depicted in the frame (Yeh, Fig. 6, Step 650, Paragraph 0025, 0035 and 0040, The face is interpreted as the feature.); 
determine a stabilized location of the feature (Yeh, Fig. 6, Step 660, Paragraphs 0029-0030 and 0040, The stabilized location is the crop location/location of a feature.); and 
generates a stabilized view of the frame using the stabilized location of the feature (Yeh, Fig. 6, Step 670, Paragraph 0041).
However, Yeh does not teach determining the stabilized location of the feature using a process that: determine at least one potential stabilized location of the feature based on location of the feature in the frame, a distance between the at least one potential stabilized location of the feature and the location of the feature being within a cropped range of the video stream; select, from among the at least one potential stabilized location of the feature and based on the distance between the at least one potential stabilized location of the feature and the location of the feature, the stabilized location of the feature.
In reference to Wang et al. (hereafter referred as Wang) Wang teaches 
receiving a video stream that includes multiple frames captured by a camera (Wang, Paragraph 0028); 
determining, in a frame of the multiple frames of the video stream, a location of a feature of an object that is depicted in the frame (Wang, Paragraph 0028)
determining a stabilized location of the feature (Wang, Figs. 4 and 11, Step 1112, Paragraphs 0053 and 0110-0111, The final determined face location is the stabilized location since the determined location of the face accounts for sudden change in the scene  or rapid movement.) using a process that: 
determine at least one potential stabilized location of the feature (Wang, Figs. 2 and 3, predicted region B, Paragraphs 0035 and 0047, All locations in B are potential stabilized locations.) based on location of the feature in the frame (Wang, Fig. 2 and 3, detected face region A, Paragraphs 0035), a distance between the at least one potential stabilized location of the feature and the location of the feature being within a cropped range of the video stream (Wang, Fig. 2 and 3, predicted region B, The cropped range is the expanded K pixels range.); 
select, from among the at least one potential stabilized location of the feature and based on the distance between the at least one potential stabilized location of the feature and the location of the feature, the stabilized location of the feature (Wang, Figs. 4 and 11, Step 1112, Paragraphs 0053 and 0110-0111, The final determined face location is the stabilized location since the determined location of the face accounts for sudden change in the scene  or rapid movement.).
These arts are analogous since they are both related to tracking facial positions in video streams. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Yeh with the face tracking method of Wang to account for sudden change in lighting or scene, overexposure due to excessive lighting, an interference in exposure metering, or a rapid face movement causing distortion of the face (Wang, Paragraph 0110).
Claim 1 is rejected for the same reasons as claim 11.

Regarding claim 12, the combination of Yeh and Wang teaches the  computing device of claim 11 (see claim 11 analysis), wherein the cropped range comprises defined regions of the frame of the video stream around the location of the feature (Wang, Fig. 2 and 3, predicted region B, The cropped range is the expanded K pixels range.).
Claim 2 is rejected for the same reasons as claim 12.

Regarding claim 13, the combination of Yeh and Wang teaches the  computing device of claim 11 (see claim 11 analysis), wherein the stabilized view of the frame has a different cropping than a cropping of a stabilized view of a previous frame of the multiple frames of the video stream (Yeh, Paragraphs 0029-0030, Each frame is cropped depending on the location of the face.).
Claim 3 is rejected for the same reasons as claim 13.

Regarding claim 19, the combination of Yeh and Wang teaches the  computing device of claim 11 (see claim 11 analysis), the non-transitory computer-readable storage media comprising further computer-executable instructions that, when executed, cause the one or more processors of the computing device to: present the stabilized view of the frame on a display of the computing device (Yeh, Paragraph 0027).
Claim 9 is rejected for the same reasons as claim 19.

Regarding claim 20, the combination of Yeh and Wang teaches the  computing device of claim 11 (see claim 11 analysis), wherein the stabilized view of the frame represents a partially-zoomed-in version of the video stream (Yeh, Paragraph 0040, The cropped image frame is a partially-zoomed-in version of the frame.).
Claim 10 is rejected for the same reasons as claim 20.


Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US 2011/0141219 A1) in view of Wang et al. (US 2018/0260614 A1) in further view of Tyagi et al. (US 2015/0362989 A1).

Regarding claim 16, the combination of Yeh and Wang teaches the  computing device of claim 11 (see claim 11 analysis), wherein the computer-executable instructions, when executed, cause the one or more processors of the computing device to determine the location of the feature of the object in the following manner: identify a bounding box for the object (Wang, Fig. 3, Box A, Paragraph 0035). 
However, the combination of Yeh and Wang does not teach identify, by identifying the location of multiple object landmarks within the bounding box that are depicted in the frame and determining a mean location of the multiple object landmarks, a center of the bounding box as the feature of the object.
In reference to Tyagi et al. (hereafter referred as Tyagi), Tyagi teaches identify a bounding box for the object; and identify, by identifying the location of multiple object landmarks within the bounding box that are depicted in the frame and determining a mean location of the multiple object landmarks, a center of the bounding box as the feature of the object (Tyagi, Figs. 2-3, bounding box 232/242, Paragraphs 0017 and 0020).
These arts are analogous since they are all related to tracking facial positions in video streams. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Yeh and Wang with the face detection method of Tyagi since it is a known method to detect a face and face region based on facial features and would provide similar and expected results of determining a face.
Claim 6 is rejected for the same reasons as claim 16.

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US 2011/0141219 A1) in view of Wang et al. (US 2018/0260614 A1) in further view of Yasuda (US 2010/0149369 A1).

Regarding claim 18, the combination of Yeh and Wang teaches the  computing device of claim 11 (see claim 11 analysis). However, the combination of Yeh and Wang does not teach the non-transitory computer-readable storage media comprising further computer-executable instructions that, when executed, cause the one or more processors of the computing device to: select the object that is depicted in the frame of the video stream as a tracked object from among multiple objects depicted in the frame of the video stream by: selecting the tracked object based on sizes of each of the multiple objects, selecting the tracked object based on distances of each of the multiple objects to a center of the frame, or selecting the tracked object based on distances between a tracked object selected in a previous frame and each of the multiple objects.
In reference to Yasuda, Yasuda teaches selecting the object that is depicted in the frame of the video stream as a tracked object from among multiple objects depicted in the frame of the video stream (Yasuda, Fig. 3, Paragraph 0062) by: 
selecting the tracked object based on sizes of each of the multiple objects (Yasuda, Fig. 3 and 6A, Paragraphs 0052-0053), 
selecting the tracked object based on distances of each of the multiple objects to a center of the frame (Yasuda, Fig. 3 and 6B, Paragraphs 0052-0053), or 
selecting the tracked object based on distances between a tracked object selected in a previous frame and each of the multiple objects (Yasuda, Fig. 2, Steps S206-S207, Paragraphs 0054-0056).
These arts are analogous since they are related to tracking facial positions in video streams. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Yeh and Wang with the method of determining a main face as seen in Yasuda to provide a technique in which when face detection is performed in successively captured images, each main face changeover to a face suitable for a main face is done while suppressing frequent main face changeovers (Yasuda, Paragraph 0024).
Claim 8 is rejected for the same reasons as claim 18.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-9, 11-14 and 16-19 of U.S. Patent No. 11,227,146 B2. 
It is clear that all the elements of the application claims 1-9 and 11-19 are to be found in patent claims 1-4, 6-9, 11-14 and 16-19 (as the application claims 1-9 and 11-19 fully encompasses patent claims 1-4, 6-9, 11-14 and 16-19). The difference between the application claims 1-9 and 11-19 and the patent claims 1-4, 6-9, 11-14 and 16-19 lies in the fact that the patent claim includes many more elements and is thus much more specific. Thus, the invention of claims 1-4, 6-9, 11-14 and 16-19 of the patent is in effect a “species” of the “generic” invention of the application claims 1-9 and 11-19. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since application claims 1-9 and 11-19 is anticipated by claims 1-4, 6-9, 11-14 and 16-19 of the patent, it is not patentably distinct from claims 1-4, 6-9, 11-14 and 16-19 of the patent.

Allowable Subject Matter
Claims 4-5, 7, 14-15 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and subject to a terminal disclaimer.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 4, prior art of record neither anticipates nor renders obvious:
“The method of claim 1, wherein determining the stabilized location of the feature further comprises: determining a follow value of the feature, the follow value comprising the change in location between the at least one potential stabilized location of the feature and the location of the feature; determining a smoothness value of the feature, the smoothness value determined based on the change in location between the at least one potential stabilized location of the feature and a previous location of the feature in a previous frame of the multiple frames of the video stream; and optimizing a sum of the follow value of the feature and the smoothness value of the feature, the stabilized location of the feature corresponding to an optimized sum of the follow value and the smoothness value.”
Claim 5 depends on and further limits claim 4. Therefore, claim 5 is allowable for the same reasons as claim 4.

With regard to claim 7, prior art of record neither anticipates nor renders obvious:
“The method of claim 6, wherein: the computing system determines the change in location between the at least one potential stabilized location of the feature and the location of the feature by measuring deviations between locations of the multiple object landmarks in the stabilized view of the frame and the stabilized location of the feature.”

With regard to claim 14, prior art of record neither anticipates nor renders obvious:
“The computing device of claim 11, wherein the process of determining the stabilized location of the feature further comprises: determine a follow value of the feature, the follow value comprising the change in location between the at least one potential stabilized location of the feature and the location of the feature; determine a smoothness value of the feature, the smoothness value determined based on the change in location between the at least one potential stabilized location of the feature and a previous location of the feature in a previous frame of the multiple frames of the video stream; and optimize a sum of the follow value of the feature and the smoothness value of the feature, the stabilized location of the feature corresponding to an optimized sum of the follow value and the smoothness value.”
Claim 15 depends on and further limits claim 14. Therefore, claim 5 is allowable for the same reasons as claim 14.

With regard to claim 17, prior art of record neither anticipates nor renders obvious:
“The computing device of claim 16, wherein: the one or more processors of the computing device determine the change in location between the at least one potential stabilized location of the feature and the location of the feature by measuring deviations between locations of the multiple object landmarks in the stabilized view of the frame and the stabilized location of the feature.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY J CHIU/           Examiner, Art Unit 2698      

/TWYLER L HASKINS/           Supervisory Patent Examiner, Art Unit 2698